                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


INRE:

JONATHAN H. OLIPHANT                                  CASE NO.: 19-80979-CRJ-7
SSN: xxx-xx-4699
MARY E. OLIPHANT                                      CHAPTER 7
SSN: xxx-xx-4205

        Debtors.



 MOTION FOR AUTHORIZATION TO CONDUCT §341 MEETING OF CREDITORS
               BY MEANS OF A POWER OF ATTORNEY

      COMES NOW the Debtors, JONATHAN H. OLIPHANT and MARY E. OLIPHANT,
and move this Honorable Court to allow JONATHAN H. OLIPHANT to appear for MARY E.
OLIPHANT at their §341 Meeting of Creditors and as grounds therefore would show as follows:


         1.     The Debtors filed their Chapter 7 bankruptcy case on March 29, 2019. Debtors
were unable to attend the first setting of their Meeting of Creditors due to illness. Subsequent to
the rescheduled Meeting of Creditors, Mary E. Oliphant accepted a position of employment out
of state and will not be able to return for the rescheduled Meeting of Creditors.

        2.      Prior to leaving to begin her new employment, Mary E. Oliphant signed a power
of attorney to allow Jonathan H. Oliphant to appear on her behalf at the §341 Meeting of
Creditors. Attached hereto as Exhibit "A" is the Special Power of Attorney for Mary E.
Oliphant.

       3.      The Debtors request that this Court enter an Order to allow Jonathan H. Oliphant
to appear on behalf of Mary E. Oliphant at their §341 Meeting of Creditors.



       WHEREFORE, THE FOREGOING PREMISES, the Debtors, JONATHAN H.
OLIPHANT and MARY E. OLIPHANT, move this Honorable Court to enter an Order allowing
Jonathan H. Oliphant to appear on behalf of Mary E. Oliphant at their §341 Meeting of Creditors
by way of Power of Attorney.
                                                                                      Page Two
                                                                      Case No.: 19-80979-CRJ-7




                                                    Is/ G. John Dezenberg, Jr.
                                                    G. JOHN DEZENBERG, JR.
                                                    Attorney for Debtors
                                                    908-C North Memorial Parkway
                                                    Huntsville, Alabama 35801
                                                    Phone: (256) 533-5097


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on June 12, 2019, a copy ofthe foregoing has been
served upon the following by depositing copies of same in the United States mail, properly
addressed and postage prepaid, or if the party being served is a registered participant in
the CM/ECF System for the United States Bankruptcy Court for the Northern District of
Alabama, service has been made by a Notice of Electronic Filing.

              Hon. Tazewell Shepard, Trustee
              PO Box 19045
              Huntsville, AL 35804


       And to all Creditors listed on the Debtor's mailing matrix as attached hereto.




                                                    /s/ G. John Dezenberg, Jr.
                                                    G. JOHN DEZENBERG, JR.
Label Matrix for local noticing   PRA Receivables Management, LLC   U. S. Bankruptcy Court
1126-8                            PO Box 41021                      400 Well Street
Case 19-80979-CRJ7                Norfolk, VA 23541-1021            P. 0. Box 2775
NORTHERN DISTRICT OF ALABAMA                                        Decatur, AL 35602-2775
Decatur
Wed Jun 12 09:11:19 COT 2019
ARS National Services, Inc.       Allied Interstate                 Alltran Financial, LP
PO Box 469046                     PO Box 1954                       PO Box 722929
Escondido, CA 92046-9046          Southgate, MI 48195-0954          Houston, TX 77272-2929



American Express                  Barclays                          CBNA/Sears
PO Box 650448                     P.O. Box 60517                    P.O. Box 6282
Dallas, TX 75265-0448             City of Industry, CA 91716-0517   Sioux Falls, SO 57117-6282



Capital Management Services, LP   Citi Cards                        Citibank
698 1/2 South Ogden St.           P.O. Box 9001037                  PO Box 6286
Buffalo, NY 14206-2317            Louisville, KY 40290-1037         Sioux Falls, SO 57117-6286



Client Services, Inc.             Convergent Outsourcing, Inc.      Discover
PO Box 1503                       PO Box 9004                       PO Box 71084
Saint Peters, MO 63376-0027       Renton, WA 98057-9004             Charlotte, NC 28272-1084



Firstsource Advantage, LLC        Firstsource Advantage, LLC        Fox Collection Center
205 Bryant Woods South            PO Box 628                        P.O. Box 528
Buffalo, NY 14228-3609            Buffalo, NY 14240-0628            Goodlettsville, TN 37070-0528



 (p) CITIBANK                     Nathan &Nathan P.C.               Nationwide Credit, Inc.
PO BOX 790034                     P.O. Box 1715                     P.0. Box 14581
ST LOUIS MO 63179-0034            Birmingham, AL 35201-1715         Des Moines, IA 50306-3581



Nelnet -Dept. of Education        Radiology of Huntsville           SYNCB/Wal-Mart
PO Box 740283                     2006 Franklin St. SE, Ste. 200    P. 0. Box 530927
Atlanta, GA 30374-0283            Huntsville, AL 35801-4537         Atlanta, GA 30353-0927



State Farm Insurance              (p)US BANK                        US Dept of EO/Great Lakes
Insurance Support Center          PO BOX 5229                       P.O. Box 530229
PO Box 588002                     CINCINNATI OH 45201-5229          Atlanta, GA 30353-0229
North Metro, GA 30029-8002


United Collection Bureau          Verizon                           G. John Dezenberg Jr.
PO Box 140310                     P.O. Box 660108                   Dezenberg &Smith, PC
Toledo, OH 43614-0310             Dallas, TX 75266-0108             908-C NMemorial Parkway
                                                                    Huntsville, AL 35801-5813
Jonathan H. Oliphant                                    Mary E. Oliphant                                      Tazewell Shepard
11186 County Road 88                                    11186 County Road 88                                  Tazewell Shepard, Trustee
Pisgah, AL 35765-8140                                   Pisgah, AL 35765-8140                                 PO Box 19045
                                                                                                              Huntsville, AL 35804-9045




                      The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                      by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).


Home Depot                                              US Bank                                               (d)US Bank
P.O. Box 78011                                          P.O. Box 790408                                       P.O. Box 790408
Phoenix, AZ 85062                                       Saint Louis, MO 63179                                 Saint Louis, MO 63179-0408




                    The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                      End of Label Matrix
PO Box 41021                                            Mailable recipients     32
Norfolk, VA 23541-1021                                  Bypassed recipients      1
                                                        Total                   33
                                                                       EXHIBIT

STATE OF ALABAMA
COUNTY OF MADISON
                                                                  i-A;
                     SPECIAL POWER OF ATTORNEY
                        FOR MARY E. OLIPHANT


      KNOW ALL MEN BY THESE PRESENTS: That I, MARY E.
OLIPHANT, have made, constituted and appointed, and by these presents
do make, constitute and appoint, JONATHAN H. OLIPHANT, my true and
lawful attorney for the special purposes herein enumerated:

       1.   To attend the Section 341 Meeting of Creditors on my behalf at
my joint Chapter 7 Bankruptcy filing and to answer all questions asked
therein of my property, debt, and financial affairs. I ratify that his answers
are true and correct and I waive the right to attend said hearing in person.

      2.    To answer any further questions of the Trustee or Creditors or
the Court in furtherance of my Chapter 7 filing. I certify that my Attorney
herein appointed has full information as to my assets and liabilities as well
as other particulars of my financial affairs.

       3.   To execute any and all documents in furtherance of my
individual Chapter 7 Bankruptcy filing including, but not limited to, any
amendment to schedules, reaffirmation agreements, consent orders, and
any and all other documents that may need my signature and ratification in
furtherance of my joint Chapter 7 Bankruptcy proceeding.

       GIVING AND GRANTING unto my said attorney full power and
authority to do and perform all and every act, deed, matter, and thing
whatsoever in and about my estate, property and affairs set forth above as
fully and effectively to all intents and purposes as I might or could do in my
own proper person if personally present, and hereby ratifying all that my
said attorney shall lawfully do or cause to be done by virtue of these
presents.

     And I hereby declare that any act or thing lawfully done hereunder by
my said attorney shall be binding on myself, and my heirs, legal and
personal representatives, and assigns; whether the same shall have been
done before or after my death, or other revocation of this instrument, unless
and until reliable intelligence or notice thereof shall have been received by
any person acting in reliance hereon. This Power of Attorney shall not be
affected by my subsequent disability, incompetency, or incapacity. This
Power of Attorney may be filed of record in any public office.

       IN WITNESS WHEREOF, I have hereunto set my hand and seal this
the 5th day of June, 2019. Signed in multiple counterparts, each of which is
an original, but all of which constitute one and the same instrument.




wtlelth~
i:::=~
                         ACKNOWLEDGEMENT


STATE OF ALABAMA

COUNTY OF MADISON


       I, the undersigned, do hereby certify that I am a duly commissioned,
qualified, and authorized Notary Public in and for the County and State
above-listed, and that MARY E. OLIPHANT, Grantor of the foregoing
Special Power of Attorney, dated this date, and hereto annexed, and who is
personally well known to me as the person who executed the foregoing
Special Power of Attorney, appeared before me this day, and being first
duly sworn, executed said instrument after the contents thereof had been
read and duly explained to her, and acknowledged that the execution of
said instrument by her was her free and voluntary act and deed for the
uses and purposes therein set forth, and the facts as stated therein are
true.
      IN WITNESS WHEREOF, I have hereunto set my hand and affixed
my official seal on this 5th day of June, 2019.




                               ~~
                               NOTARY PUBLIC
                                                          My commission Expires:
                               My commission expires: _ _         30_·2019
                                                         oc_to_be_r_




Prepared By:

G. JOHN DEZENBERG, JR.                                                    :;      -   -;         ~
                                                                   ,.,_                    - . .:
DEZENBERG & SMITH, PC                                                     ~---    ~


                                                                                  : >:... ~
                                                                                             ,




Attorneys At Law                                                                 : . :_··-_;.·-.

908-C North Memorial Parkway
Huntsville, AL 35801
Phone: (256) 533-5097
